Exhibit 10.2

SERVICES AGREEMENT

by and between

LIBERTY GLOBAL B.V.

- and -

LIBERTY LATIN AMERICA LTD.

Dated December 29, 2017

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

             Page  

1.

  DEFINITIONS      1  

2.

  SERVICES      8     2.1   Services to be Provided      8     2.2   Change of
Services      10     2.3   Service Coordinators      10     2.4   Omitted
Services      11     2.5   Steering Committee      11     2.6   Standard of
Performance      12     2.7   Cooperation      12     2.8   Migration Assistance
     13     2.9   General Inquiries Assistance      13  

3.

  LIMITATIONS      13     3.1   General Limitations      13     3.2   Third
Party Limitations      14     3.3   Compliance with Laws      15     3.4   Force
Majeure      15     3.5   Title to Equipment; Management and Control;
Reservation of Rights      16     3.6   Interim Basis Only      16  

4.

  PAYMENT      17     4.1   Fees      17     4.2   Billing and Payment Terms   
  18     4.3   Sales Taxes      18     4.4   No Offset      19  

5.

  ACCESS AND SECURITY      19     5.1   Access; Work Policy      19     5.2  
Additional Security Measures      19     5.3   Security Breaches      19     5.4
  Systems Security      20     5.5   Records and Inspection Rights      21  

6.

  CONFIDENTIALITY      21     6.1   Confidential Information      21  

7.

  INTELLECTUAL PROPERTY AND DATA      23  



--------------------------------------------------------------------------------

  7.1   Ownership of Data and Intellectual Property      23  

8.

  REPRESENTATIONS AND WARRANTIES      24  

9.

  LIMITATION OF LIABILITY; DISCLAIMER OF WARRANTIES      25     9.1   Limitation
of Liabilities      25     9.2   Disclaimer of Warranties      25  

10.

  INDEMNIFICATION      25     10.1   Indemnification of LG      25     10.2  
Indemnification of Splitco      26     10.3   Rights of the Parties      26    
10.4   Claim Procedures      26  

11.

  TERM AND TERMINATION      27     11.1   Term of Agreement      27     11.2  
Termination      27     11.3   Effect of Termination      28  

12.

  MISCELLANEOUS      29     12.1   Notices      29     12.2   Severability     
30     12.3   Entire Agreement; Priority      30     12.4   Amendment      30  
  12.5   Waiver      30     12.6   Assignment      31     12.7   Parties in
Interest      31     12.8   Currency      31     12.9   Dispute Resolution     
31     12.10   Governing Law; Venue, Jurisdiction and Service of Process      32
    12.11   Waiver of Jury Trial      32     12.12   Counterparts      33    
12.13   Relationship of the Parties      33  



--------------------------------------------------------------------------------

SCHEDULES, EXHIBITS AND ANNEXES

 

Schedule A

  

Technology & Innovation

Schedule B

  

Procurement

Schedule C

  

Human Resources

Schedule D

  

Other Corporate Services

Exhibit A

  

Technical and Organizational Security Measures

Exhibit B

  

Form of Data Processing Agreement

Annex A

  

Initial Service Coordinators

 



--------------------------------------------------------------------------------

SERVICES AGREEMENT

SERVICES AGREEMENT (this “Agreement”), dated as of December 29, 2017 (the
“Effective Date”), by and between LIBERTY GLOBAL B.V., a private company with
limited liability (besloten vennootschap met beperkte aansprakelijkheid)
incorporated and existing under the laws of the Netherlands and registered in
the Netherlands with company number 34168993, whose registered seat is in
Amsterdam and registered office is at Boeing Avenue 53, 1119 PE Schiphol-Rijk,
the Netherlands, and which is an indirect wholly-owned subsidiary of LGP (“LG”),
and Liberty Latin America Ltd., an exempted Bermuda company limited by shares
with a registered office at Clarendon House, 2 Church Street, Hamilton HM11,
Bermuda (“Splitco”). Each of LG and Splitco is sometimes referred to herein as a
“Party”, and together, as the “Parties”.

WHEREAS, the board of directors of LGP has determined that it is in the best
interests of LGP and its shareholders to split-off Splitco from LGP into a
separate publicly traded company (the “Split-off”);

WHEREAS, in order to effect the Split-off, the boards of directors of LGP and
Splitco have duly authorized and approved certain agreements and arrangements,
including the Ancillary Agreements, by and between or among, LGP and/or its
Affiliates, on the one hand, and Splitco and/or its Affiliates, on the other
hand;

WHEREAS, prior to the Effective Date, members of the LG Group have provided to
members of the Splitco Group, certain services necessary for the conduct of the
Splitco Businesses; and

WHEREAS, it is contemplated under the terms of this Agreement and the Ancillary
Agreements that, in connection with and for a limited period of time following
the Split-off, members of the LG Group will continue to provide certain such
services to members of the Splitco Group.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound, agree as follows:

 

1.

DEFINITIONS

 

  (a)

For the purposes of this Agreement:

“Additional Service” means a service (a) that was provided by a member of the LG
Group (or that was provided by a third party on behalf of a member of the LG
Group) to a member of the Splitco Group during the twelve (12) month period
prior to the Effective Date through the Effective Date, and (b) that the
recipient of which reasonably believes (i) was inadvertently or unintentionally
omitted from the Service Schedules or (ii) is necessary or advisable for the
conduct of the Splitco Businesses.

 

1



--------------------------------------------------------------------------------

“Affiliate” means, with respect to any specified Person, any other Person that,
directly or indirectly, through one or more intermediaries, controls, is
controlled by, or is under common control with, such specified Person; provided,
that Splitco or any Person controlled by Splitco shall not be regarded as an
Affiliate of LG or of any of LG’s Affiliates. For purposes of this definition,
“control” (including the terms “controlled by” and “under common control with”),
with respect to the relationship between or among two or more Persons, means the
possession, directly or indirectly or as trustee, personal representative or
executor, of the power to direct or cause the direction of the affairs or
management of a Person, whether through the ownership of voting securities, as
trustee, personal representative or executor, by contract, credit arrangement or
otherwise.

“Agreement” has the meaning given in the Preamble.

“Ancillary Agreement(s)” means the Reorganization Agreement, the Tax Sharing
Agreement, the Facilities Sharing Agreement, the Sublease, and any secondment
agreement executed in connection with the Split-Off.

“Authorization Expenses” has the meaning given in Section 2.1(b)(v).

“Authorizations” has the meaning given in Section 2.1(b)(iii).

“Business Day” means any day other than (a) a Saturday or Sunday or (b) any
other day on which banking institutions in New York, New York or London, England
are authorized or obligated by Law to be closed.

“Change of Control” means, with respect to a specified Person, the occurrence of
any of the following: (a) the direct or indirect sale, transfer, conveyance or
disposition, in one or a series of related transactions, of all or substantially
all of the consolidated properties or assets of such specified Person to any
other Person, other than an Affiliate of such specified Person, or (b) any
transaction or series of related transactions pursuant to which the holders of
all voting interests of such specified Person immediately prior to such
transaction(s) would hold, directly or indirectly, in the aggregate, less than
fifty percent (50%) of the total voting interests of such specified Person (or
the entity surviving or resulting from such transaction(s), or the ultimate
parent entity thereof) following such transaction(s).

“Claim Notice” has the meaning given in Section 10.4(b).

“Confidential Information” means all information, whether conveyed orally, in
writing, in machine readable form or otherwise, which relates to a Party and/or
a Party’s Group business, equipment, services, developments, trade secrets,
know-how, personnel, suppliers and customers (whether or not designated as
“confidential information” by the disclosing party) together with all
information derived from the above, the existence and terms of this Agreement
and all information designated as confidential or which ought reasonably to be
considered confidential, other than information that is or becomes generally
available to the public other than as a result of disclosure in breach of this
Agreement or is furnished with written confirmation that such information is not
confidential.

 

2



--------------------------------------------------------------------------------

“Damages” means all losses, liabilities, damages, regulatory fines and
penalties, costs, expenses (including legal and other professional fees) and
charges, including those arising from or in connection with: (a) any act or
omission of a Party under this Agreement; or (b) any third-party actions,
proceedings, claims, allegations or demands.

“Disclosing Party” has the meaning given in Section 6.1(a).

“Dispute” has the meaning given in Section 12.9.

“Effective Date” has the meaning given in the Preamble.

“Equipment” has the meaning given in Section 3.5(a).

“Extension Term” has the meaning given in Section 11.2(c).

“Facilities Sharing Agreement” means that certain Facilities Sharing Agreement,
by and among Liberty Global plc, Liberty Global, Inc. and LiLAC Communications
Inc., dated as of December 29, 2017.

“Failed Authorization” has the meaning given in Section 2.1(b)(iv).

“Fees” has the meaning given in Section 4.1(a).

“Force Majeure Event” has the meaning given in Section 3.4(a).

“Governmental Entity” means any federal, national, foreign, supranational,
state, provincial, local or other government, governmental, regulatory or
administrative authority, agency or commission or any court of competent
jurisdiction.

“Group” means, with respect to a Person, such Person and each of such Person’s
Affiliates, respectively. For the avoidance of doubt, “LG Group” and “Splitco
Group” mean the Groups relating to LG and Splitco, respectively.

“Indemnified Party” means (a) in the case of a claim for indemnification by an
LG Indemnified Person, such LG Indemnified Person, and (b) in the case of a
claim for indemnification by a Splitco Indemnified Person, such Splitco
Indemnified Person.

“Indemnifying Party” means (a) in the case of a claim for indemnification by an
LG Indemnified Person, Splitco, and (b) in the case of a claim for
indemnification by a Splitco Indemnified Person, LG.

 

3



--------------------------------------------------------------------------------

“Intellectual Property” means patents, trademarks, service marks, rights
(registered or unregistered) in any designs, trade or business names, copyright
(including rights in computer software) and circuit topography rights, secret
formulae and processes, other proprietary knowledge and information, internet
domain names, rights protecting goodwill and reputation, database rights
(including rights of extraction) and all rights and forms of protection of a
similar nature to any of the foregoing or having equivalent effect anywhere in
the world, applications for any of the foregoing rights and all rights under
licenses and consents in respect of any of the rights and forms of protection
mentioned in this definition.

“Law” means any federal, national, foreign, supranational, state, provincial or
local statute, law, ordinance, regulation, rule, code, order, requirement or
rule of law (including common law).

“LG” has the meaning given in the Preamble.

“LG Indemnified Person” has the meaning given in Section 10.1.

“LGP” means Liberty Global plc, a public limited company organized under the
laws of England and Wales.

“Migration Assistance” has the meaning given in Section 2.8(a).

“Omitted Service” has the meaning given in Section 2.4.

“Party” and “Parties” have the meanings given in the Preamble.

“Permit” means any permit, certificate, license, approval or other authorization
issued by or obtained from any Governmental Entity.

“Person” means any individual, corporation, company, partnership, trust,
incorporated or unincorporated association, joint venture or other entity of any
kind.

“Personal Data” means any information related to an identified or identifiable
natural person, as further defined in accordance with the data protection and
privacy laws and regulations applicable to the Parties.

“Personnel” means, with respect to a Party, the Representatives of such Party,
and the employees, officers, directors, agents, representatives, advisors,
independent contractors and consultants of any third parties engaged to provide
a Third Party Service.

“Process” means any operation or set of operations, which is performed upon
Personal Data or sets of Personal Data, whether or not by automated means, such
as collection, recording, organization, structuring, storage, adaption or
alteration, retrieval, consultation, use, disclosure by transmission,
dissemination or otherwise making available, alignment or combination,
restriction, erasure, or destruction including remote access, remote support and
back-up.

 

4



--------------------------------------------------------------------------------

“Receiving Party” has the meaning given in Section 6.1(a).

“Records” has the meaning given in Section 5.5.

“Reorganization Agreement” means that certain Reorganization Agreement, by and
between Liberty Global plc and Liberty Latin America Ltd., dated as of
December 29, 2017.

“Representatives” means, with respect to any Person, the employees, officers,
directors, agents, representatives, advisors, debt finance providers,
independent contractors and consultants of such Person.

“Sales Taxes” has the meaning given in Section 4.3.

“Security Regulations” has the meaning given in Section 5.4(a).

“Service Change” means a change (but not including a reduction) to all or any
part of a Transition Service.

“Service Coordinator” has the meaning given in Section 2.3.

“Service Provider” means a member of the LG Group providing a Transition Service
pursuant to the terms of this Agreement.

“Service Receiver Data” has the meaning given in Section 7.1(a).

“Service Recipient” means a member of the Splitco Group receiving a Transition
Service pursuant to the terms of this Agreement.

“Service Schedules” means the initial schedules of work attached hereto as
Schedule A through Schedule D, and any future schedule of work executed by both
Parties to be performed hereunder, in each case, describing the Transition
Services to be provided.

“Splitco” has the meaning given in the Preamble.

“Splitco Businesses” means the businesses attributed to LGP’s LiLAC Group,
pursuant to the Reorganization Agreement, immediately prior to the Effective
Time, including (a) LGE Coral Holdco Limited and its subsidiaries, including
Cable & Wireless Communications Limited, (b) VTR Finance B.V. and its
subsidiaries, including VTR.com SpA, (c) Lila Chile Holding B.V., (d) LiLAC
Communications Inc. and its subsidiaries, including Liberty Cablevision of
Puerto Rico LLC (a 60% owned subsidiary) and (e) any other businesses attributed
to LGP’s LiLAC Group immediately prior to the Effective Time. For purposes of
this definition, “LiLAC Group” and “Effective Time” shall have the same meanings
as provided to such terms set forth in the Reorganization Agreement.

“Splitco Indemnified Person” has the meaning given in Section 10.2.

 

5



--------------------------------------------------------------------------------

“Split-off” has the meaning given in the Recitals.

“Sublease” means the Sublease, by and among Liberty Global plc, Liberty Global,
Inc. and LiLAC Communications Inc., dated as of December 29, 2017.

“Systems” has the meaning given in Section 5.4(a).

“Tax Sharing Agreement” means the Tax Sharing Agreement, by and between Liberty
Global plc and Liberty Latin American Ltd., dated as of December 29, 2017.

“Term” means, with respect to each of the Transition Services or Migration
Assistance, the period of time beginning on the Effective Date and expiring on
the earlier of (a) the date set forth in the applicable Service Schedule (or if
not specified therein, such period as may be reasonably requested by the Service
Recipient and consented to by the Service Provider for such Transition Service
or Migration Assistance), or (b) the second (2nd) anniversary of the Effective
Date, in each case unless extended or earlier terminated pursuant to this
Agreement.

“Terminating Party” has the meaning given in Section 11.2(a)(i).

“Third-Party Action Notice” has the meaning given in Section 10.4(a).

“Third Party Service” has the meaning given in Section 2.1(b)(i).

“Third Party Suppliers” has the meaning given in Section 2.1(b)(i).

“Third Party Supply Contracts” has the meaning given in Section 2.1(b)(i).

“Transition” has the meaning given in Section 2.5(a).

“Transition Service” has the meaning given in Section 2.1(a).

“TSA Steering Committee” has the meaning given in Section 2.5(a).

“TSA Steering Committee Members” has the meaning given in Section 2.5(a).

 

  (b)

In this Agreement, except to the extent otherwise provided or that the context
otherwise requires:

 

  (i)

when a reference is made in this Agreement to an Article, Section, Exhibit,
Annex or Schedule, such reference is to an Article or Section of, or an Exhibit,
Annex or Schedule to, this Agreement;

 

  (ii)

the table of contents and headings for this Agreement are for reference purposes
only and do not affect in any way the meaning or interpretation of this
Agreement;

 

6



--------------------------------------------------------------------------------

  (iii)

whenever the words “include,” “includes” or “including” are used in this
Agreement, they are deemed to be followed by the words “without limitation”;

 

  (iv)

the words “hereof,” “herein” and “hereunder” and words of similar import, when
used in this Agreement, refer to this Agreement as a whole and not to any
particular provision of this Agreement;

 

  (v)

all terms defined in this Agreement have the defined meanings when used in any
certificate or other document delivered or made available pursuant hereto,
unless otherwise defined therein;

 

  (vi)

where used with respect to information, the phrases “delivered” or “made
available” shall mean that the information referred to has been physically or
electronically delivered to the relevant Party or its respective
Representatives;

 

  (vii)

references to “day” or “days” are to calendar days;

 

  (viii)

the definitions contained in this Agreement are applicable to the singular as
well as the plural forms of such terms;

 

  (ix)

references to a Person are also to its successors and permitted assigns; and

 

  (x)

when calculating the period of time before which, within which or following
which any act is to be done or step taken pursuant to this Agreement, the date
that is the reference date in calculating such period shall be excluded. If the
last day of such period is not a Business Day, the period in question shall end
on the next succeeding Business Day.

 

  (c)

The Parties hereby acknowledge that each Party has reviewed and revised this
Agreement and that no rule of construction to the effect that any ambiguities
are to be resolved against the drafting Party shall be employed in the
interpretation of this Agreement (including all of the Schedules, Annexes and
Exhibits) or any amendments hereto or thereto.

 

  (d)

The Parties acknowledge and agree that to the extent this Agreement purports to
impose any obligation on (i) any Service Provider, any member of the LG Group,
or on any third party providing Third Party Services for a Service Provider,
then LG shall fulfill, or shall cause such other Service Provider, member of the
LG Group or third party to fulfill, such obligation, and (ii) any Service
Recipient or any member of the Splitco Group, then Splitco shall fulfill, or
shall cause such other Service Recipient or member of the Splitco Group to
fulfill, such obligation.

 

7



--------------------------------------------------------------------------------

2.

SERVICES

 

2.1

Services to be Provided.

 

  (a)

Transition Services. During the applicable Term, and in accordance with the
terms and conditions of this Agreement, LG shall provide, or cause to be
provided by another member of the LG Group or a third party provider of a Third
Party Service, to the Service Recipient: (i) the services described in the
Service Schedules, (ii) any Additional Services as may be requested in writing
by a Service Recipient, identifying in reasonable detail the specifics of such
service to be performed by a Service Provider, and (iii) any Omitted Services
provided in accordance with Section 2.4 (each such service, a “Transition
Service”).

 

  (b)

Third Party Services.

 

  (i)

The Parties agree that certain Transition Services (any such Transition Service,
a “Third Party Service”) may be provided (x) in whole or in part by or through
the use of third parties on behalf of a Service Provider; or (y) the provision
of Transition Services by a Service Provider may require the use of the
Intellectual Property of, and/or licenses (including sub-licenses) or consents
granted by, third party rights holders (in each case, “Third Party Suppliers”),
under contracts to which a Service Recipient is not a party (collectively,
“Third Party Supply Contracts”).

 

  (ii)

Where a Service Provider has entered into a Third Party Supply Contract that
permits, prior to the date of this Agreement, a Service Recipient to be provided
the applicable Third Party Service under the terms of such Third Party Supply
Contract, then such Service Recipient will (to the extent permitted under the
relevant Third Party Supply Contract) be provided or be given access to the
applicable Third Party Service (and the relevant Service Provider shall provide
the relevant Service Recipient a copy of the applicable Third Party Supply
Contract, subject to the redaction or exclusion of commercial terms that apply
solely to such Service Provider).

 

  (iii)

Where a Service Provider has entered into a Third Party Supply Contract that
does not permit, prior to the date of this Agreement, a Service Recipient to be
provided the applicable Third Party Service under the terms of such Third Party
Supply Contract, then if reasonably requested by such Service Recipient and if
commercially practicable, the relevant Service Provider will seek the consent,
approval, permission or license, including sub-license (collectively,
“Authorizations”) to provide the applicable Third Party Service to the
applicable Service Recipient.

 

  (iv)

Each Service Provider shall use commercially reasonable efforts to maintain in
full force and effect each Third Party Supply Contract during the Term (and any
applicable extension) and to obtain any and all Authorizations required or
necessary under the applicable Third Party

 

8



--------------------------------------------------------------------------------

 

Supply Contracts to provide Third Party Services to the Service Recipient, and a
Service Provider shall promptly notify the applicable Service Recipient if any
Third Party Supplier refuses to provide an Authorization under a Third Party
Supply Contract (a “Failed Authorization”).

 

  (v)

The Parties acknowledge and agree that obtaining an Authorization may require a
Service Provider to incur additional costs which are not already reflected in
the applicable Fees for the Transition Services (“Authorization Expenses”), and
such Service Provider shall use commercially reasonable efforts to minimize any
such Authorization Expenses.

 

  (vi)

Each Service Recipient shall use commercially reasonable efforts, at its own
cost and expense, to provide any assistance reasonably required by the
applicable Service Provider to procure the Authorizations.

 

  (vii)

The Service Recipient shall reimburse the Service Provider for the reasonable
and documented out of pocket Authorization Expenses actually incurred by members
of the Service Provider’s Group in obtaining Authorizations.

 

  (viii)

In the event of a Failed Authorization, the Service Provider shall use
commercially reasonable efforts to (A) minimize any adverse impact resulting
from the failure to obtain the Authorization; (B) cooperate with the Service
Recipient to minimize any deterioration in any applicable Transition Services or
impact on the Fees; and (C) support the Service Recipient in good faith to agree
on an alternative means of continuing the provision of a Transition Service on
substantially similar terms to the applicable Transition Service; provided that
the Service Recipient agrees to bear any incremental costs associated with
procuring such alternative Transition Service.

 

  (ix)

To the extent that any third party proprietor of information or software to be
disclosed or made available to any Service Recipient in connection with the
performance of Third Party Services hereunder requires the execution of a
specific form of non-disclosure agreement, license agreement, use agreement or
similar agreement as a condition of its consent to use of the same for the
benefit of any Service Recipient, or to permit any member of the Service
Recipient’s Group to access such information or software, the Service Recipient
will execute, or shall cause such other member of the Service Recipient’s Group
or their respective Representatives to execute, such form or agreement.

 

  (x)

LG shall not be deemed to be in breach of this Agreement, and its obligations to
provide, or cause the provision of, a Third Party Service, or part of a Third
Party Service to which a relevant Third Party Supply Contract relates shall
immediately cease, to the extent that:

 

9



--------------------------------------------------------------------------------

  (A)

a Third Party Supplier (1) refuses to provide an Authorization on commercially
reasonable terms (pursuant to Section 2.1(b)(iv)) and (2) the Parties are unable
to agree on an alternative means of continuing the provision of the relevant
Transition Service in accordance with Section 2.1(b)(viii);

 

  (B)

a Third Party Supply Contract either (1) is terminated as a direct result of the
Service Provider’s need to obtain an Authorization from the relevant Third Party
Supplier or (2) expires during a relevant Term; or

 

  (C)

the Service Recipient fails to comply with the obligations owed to, or
restrictions put in place by, a Third Party Supplier (in each case to the extent
that the Service Recipient was aware (or should reasonably have been aware) of
such restrictions and obligations, including such obligations arising under
Section 2.1(b)(ix)), or fails in any material respect to timely reimburse the
Service Provider for the Authorization Expenses;

and, in each case, the relevant Fees charged for that Third Party Service, or
the relevant part of that Third Party Service, shall no longer be due or
payable, and any Fees already paid for any Third Party Services that have not
been provided shall be credited against Fees for other Transition Services.

 

2.2

Change of Services.

Either Party may at any time request from the other Party a change in the
Transition Services or the manner in which Transition Services are provided;
provided, that (a) the applicable change is within the scope of similar services
provided by the Service Provider, (b) the applicable change is not reasonably
expected to have a material adverse impact on the Transition Services or the
Service Provider, and (c) the requesting Party (i) informs the Service Provider
or Service Recipient, as applicable, by notice in writing identifying in
reasonable detail the specifics of such Transition Service to be changed and
(ii) receives from the other Party confirmation in writing of its approval of
such change in the Transition Services. The costs of the Service Provider with
respect to any Service Change shall be borne by (A) the Service Provider for
requests made by any member of the Service Provider’s Group, and (B) the Service
Recipient for requests made by any member of the Service Recipient’s Group.

 

2.3

Service Coordinators.

Each Party shall nominate a representative to act as the primary contact person
with respect to the performance of the Transition Services (each, a “Service
Coordinator”). Except as otherwise provided herein, all communications relating
to the Transition Services provided hereunder shall be directed to the Service
Coordinators. Except as set forth on the Service Schedules, the initial Service
Coordinators for LG and Splitco, including relevant contact information, are set
forth on Annex A hereto. Either Party may replace its Service Coordinator at any
time by providing prior written notice to the other Party of such replacement in
accordance with the provisions of Section 12.1.

 

10



--------------------------------------------------------------------------------

2.4

Omitted Services. If, at any time within seventy-five (75) days following the
Effective Date, either Party becomes aware of any service that had been provided
to the Splitco Businesses during the twelve (12)-month period prior to the
Effective Date that is not included in the Service Schedules (each such service,
an “Omitted Service”), such Party may identify such service for inclusion on,
and notify the other Party that such Omitted Service should be added to, the
applicable Service Schedule. If the Party providing notification of the Omitted
Service is a Service Recipient, then the Service Provider shall use commercially
reasonable efforts to provide such Omitted Service, unless provision of such
Omitted Service conflicts with or violates any applicable Law, any policy or
procedure of the Service Provider or its Third Party Suppliers, or any of the
Third Party Supply Contracts. If the Service Recipient objects to the addition
of the Omitted Service following notification by the Service Provider, the
Parties shall discuss in good faith whether and on what terms the Omitted
Service may be added (which shall be on terms and conditions consistent with the
Services Schedules). All costs of any Omitted Service shall be calculated, and
the relevant charges shall be paid, by the Service Recipient in accordance with
Article 4 and on the same basis as the Fees.

 

2.5

Steering Committee.

 

  (a)

As soon as reasonably practicable after the Effective Date, the Parties shall
establish a joint committee (the “TSA Steering Committee”) to oversee and manage
the matters under this Agreement (the “Transition”) comprising an equal number
of suitable representatives nominated by LG, on the one hand, and, Splitco on
the other hand (“TSA Steering Committee Members”). All TSA Steering Committee
Members shall have the requisite skills, knowledge and experience to discuss,
coordinate and make arrangements to give effect to the Transition. Either Party
may replace any of its TSA Steering Committee Members at any time by providing
notice in accordance with Section 12.1 of this Agreement; provided, that neither
Party shall replace all of its TSA Steering Committee Members at the same time
or within an unreasonably short period of time. Any decision by the TSA Steering
Committee shall require the approval of at least one (1) nominee of LG and one
(1) nominee of Splitco.

 

  (b)

At least once a fiscal quarter until the expiration or termination of this
Agreement (or such other frequency as the Parties may agree or when this
Agreement otherwise requires), the TSA Steering Committee shall meet for the
purposes of:

 

  (i)

considering any issues arising out of the undertaking or performance of the
Transition Services;

 

  (ii)

discussing the current status of any Service Changes;

 

  (iii)

discussing the status of the Transition and any Migration Assistance; and

 

11



--------------------------------------------------------------------------------

  (iv)

considering any other issues arising under or in connection with this Agreement.

 

2.6

Standard of Performance.

LG shall, and shall cause each other Service Provider to (and each Service
Provider shall use commercially reasonable efforts to cause any other Person
performing Transition Services on its behalf to), use commercially reasonable
efforts, skill and judgment in providing the Transition Services hereunder.
Without limiting the foregoing, all Transition Services shall be provided in a
timely and workmanlike manner, consistent with the manner and level of care with
which such Transition Services were provided in the ordinary course prior to the
Effective Date, unless a different standard is expressly set forth in the
applicable Service Schedule, in which case, such different standard shall
control and prevail.

 

2.7

Cooperation.

 

  (a)

Each Party shall use commercially reasonable efforts to cooperate with the other
Party in all matters relating to the provision and receipt of Transition
Services so as to minimize the expense, distraction and disturbance to the other
Party’s business in connection with the Transition Services, and shall perform
all obligations hereunder in good faith and in accordance with principles of
fair dealing. Such cooperation shall include (i) the execution and delivery of
any further instruments or documents as may be reasonably requested by a Party
to enable the full performance of each Party’s obligations hereunder,
(ii) notifying the other Party in advance of any changes to a Party’s operating
environment or Personnel (especially changes with respect to employee status) to
the extent relevant to the applicable Transition Services and working with the
other Party to effect such changes with the least interruption, and
(iii) notifying a Service Provider in advance of a Service Recipient’s migration
and integration of such Transition Service and consequent termination of the
applicable Transition Service.

 

  (b)

Each Service Recipient will use commercially reasonable efforts to provide, or
cause to be provided, information and documentation sufficient for the
respective Service Provider to perform (or cause to be performed) the Transition
Services in the manner contemplated by Section 2.6, and will use commercially
reasonable efforts to make available, as reasonably requested in writing by the
Service Provider, sufficient resources and timely decisions, approvals and
acceptances in order that such Service Provider may perform (or cause to be
performed) its obligations under this Agreement (including as contemplated by
Section 2.6) in a timely and efficient manner.

 

  (c)

Each Service Recipient shall follow, or cause to be followed, the policies,
procedures and practices followed by the Service Provider with respect to the
Transition Services consistent with the policies, procedures and practices that
were in effect prior to the Effective Date, and any additional policies,
procedures or practices, or changes thereto, reasonably necessary or advisable.

 

12



--------------------------------------------------------------------------------

2.8

Migration Assistance.

 

  (a)

Prior to the end of the applicable Term, the Service Provider shall provide (or
cause to be provided) to a Service Recipient, upon written request by such
Service Recipient, such reasonable support and assistance as is necessary to
migrate the Transition Services to such Service Recipient’s internal
organization or to a third party provider of such Service Recipient (such
support and assistance, “Migration Assistance”), which may include, without
limitation, (i) consulting, (ii) training, (iii) providing reasonable access to
data and other information in the standard format and medium (whether electronic
or otherwise) of the Service Provider, and (iv) reasonable access during normal
business hours to employees of the Service Provider. Any written request for
Migration Assistance shall include, in reasonable detail, the Service Provider’s
estimate of the scope and cost of such Migration Assistance.

 

  (b)

Following the written request of the Service Provider, the Service Recipient
receiving Migration Assistance pursuant to Section 2.8(a) shall pay any actual
costs incurred and documented by the Service Provider in connection with any
Migration Assistance, whether performed by Representatives of the Service
Provider or by a third party service provider; provided, however, that to the
extent (i) any such costs materially exceed the estimate included in the written
request for such Migration Assistance, or (ii) the scope of the Migration
Assistance for which such costs were incurred materially exceeds the scope
included in the written request for such Migration Assistance, the Service
Recipient shall be under no obligation to pay such costs unless the incurrence
of such costs or the increased scope of such Migration Assistance, as
applicable, was consented to in writing by the Service Recipient prior to the
commencement of such Migration Assistance.

 

  (c)

Representatives of the Service Recipient shall be granted reasonable access to
the respective facilities of the Service Provider during normal business hours.

 

2.9

General Inquiries Assistance.

In addition to the obligations set forth herein, until the expiration or
termination of this Agreement, each Party shall provide, or cause to be
provided, reasonable general assistance to the other Party, by way of responding
to reasonable inquiries (whether or not related to Transition Services).

 

3.

LIMITATIONS

 

3.1

General Limitations.

 

  (a)

Each Service Provider may in its sole discretion select the Persons, equipment,
and software that it will use to provide the Transition Services; provided that
such Service Provider shall remain responsible for the performance of the
Transition Services in accordance with this Agreement (including Section 2.6),
subject to Section 3.2.

 

13



--------------------------------------------------------------------------------

  (b)

Except as otherwise provided in this Agreement, each of the Service Provider and
the Service Recipient shall bear its own costs and expenses of providing or
receiving the Transition Services.

 

  (c)

Notwithstanding anything to the contrary herein, no Service Provider shall be
required to (i) hire or engage any additional third party service providers or
contractors to provide any Transition Service, (ii) expand its facilities, incur
long-term capital expenses, increase its employee headcount or maintain the
employment or engagement of any specific employee or contractor in order to
provide any Transition Service, (iii) purchase, upgrade, enhance or otherwise
modify any computer hardware, software or network environment, or provide any
support or maintenance services for any computer hardware, software or network
environment that has been materially upgraded, enhanced or otherwise modified
from the computer hardware, software or network environments in use as of the
Effective Date, except to the extent that, in each case, the Service Provider
consents in writing to a Service Recipient’s reasonable request to do so (such
consent to not be unreasonably withheld, conditioned or delayed) and the Service
Recipient agrees to bear all associated costs and expenses, or (iv) provide
Transition Services hereunder that are greater in nature or scope than the
comparable services provided in the conduct of the Splitco Businesses during the
twelve (12) months prior to the Effective Date; provided, however, that nothing
in this Section 3.1 shall in any way relieve any obligation of the members of
the LG Group to provide (or cause to be provided) the Transition Services
pursuant to this Agreement, and LG shall remain, at all time during the
respective Term, fully responsible for the performance of the Transition
Services.

 

3.2

Third Party Limitations.

 

  (a)

Each Party acknowledges and agrees that the Third Party Services are subject to
the terms and conditions of the Third Party Supply Contracts. Each Service
Recipient shall comply with the terms of the respective Third Party Supply
Contracts to the extent they are relevant to the receipt of the Third Party
Services and to the extent that the Service Recipient has received prior written
notification of the terms of the Third Party Supply Contracts.

 

  (b)

The Service Recipient shall not act, or omit to act, in a manner that would
cause the Service Provider to be in material breach of any Third Party Supply
Contract. In furtherance of the foregoing sentence, the Service Recipient shall
indemnify and hold harmless the Service Provider or the relevant member of the
Service Provider’s Group against all Damages to the extent resulting from any
such breach to the extent set forth in any such Third Party Supply Contract.

 

14



--------------------------------------------------------------------------------

  (c)

The Service Provider shall indemnify and hold harmless the Service Recipient
from any Damages paid or payable by the Service Recipient or any member of the
Service Recipient’s Group to any relevant Third Party Supplier to the extent
such Damages result from a breach by the Service Provider or any member of the
Service Provider’s Group of its obligations to such Third Party Supplier under
the relevant Third Party Contract.

 

3.3

Compliance with Laws.

 

  (a)

No Service Provider shall provide, or cause to be provided, any Transition
Service to the extent that the provision of such Transition Service would
require such Service Provider or any Representative of such Service Provider, to
violate: (i) any applicable Law, (ii) any policies and/or procedures of such
Service Provider reasonably designed to respond to applicable Law, or (iii) any
other policies and/or procedures of such Service Provider in existence as of the
Effective Date.

 

  (b)

If a Service Provider cannot provide (or cause to be provided) a Transition
Service due to the violation of applicable Law, policies or procedures
contemplated by the provisions of Section 3.3(a), the Parties shall cooperate,
in accordance with Section 2.2 and Section 2.7(a), to identify a reasonably
acceptable alternative arrangement to provide the affected Transition Service to
the Service Recipient; provided, however, that, at the written request of the
Service Provider, the Service Recipient shall reimburse the Service Provider for
any reasonable and documented additional incremental costs incurred by the
Service Provider in providing such Transition Service under such alternative
arrangement.

 

3.4

Force Majeure.

 

  (a)

The Service Provider shall, at all times during any applicable Term, use
commercially reasonable efforts to provide, or cause to be provided, the
Transition Services without interruption. If the Service Provider is wholly or
partially prevented from, or delayed in, providing one or more Transition
Services, or one or more Transition Services are interrupted or suspended, by
reason of events beyond the reasonable control of such Service Provider or, in
the case of any Third Party Services, the Third Party Supplier (including acts
of God, actions of any Governmental Entity, or due to fire, explosions,
accidents, floods, embargoes, epidemics, wars, acts of terrorism (cyber-attacks
or otherwise), nuclear disasters, labor disputes, civil unrests and/or riots,
national or regional emergency, or malfunctions of equipment or software
programs) (each, a “Force Majeure Event”), the Service Provider shall not be
obligated to deliver (or cause to be delivered) the affected Transition Services
during such period, and the Service Recipient shall not be obligated to make any
payment for any reason hereunder in relation to any Transition Services not
delivered; provided, however, that, during the duration of a Force Majeure
Event, the Service Provider shall use commercially reasonable efforts to avoid
or remove such Force Majeure Event, and shall use commercially reasonable
efforts to resume its performance under this Agreement as soon as reasonably
practicable.

 

15



--------------------------------------------------------------------------------

  (b)

If any Service Provider has knowledge that the provision of any Transition
Service is or will be (or would reasonably be expected to be) affected by a
Force Majeure Event, the Service Provider shall, to the extent reasonably
practicable and in accordance with applicable Law, promptly provide, in writing,
notice of such Force Majeure Event to the Service Recipient, describing in
reasonable detail such Force Majeure Event, the affected Transition Service, and
the Service Provider’s reasonable estimate of the scope and duration of such
Force Majeure Event.

 

3.5

Title to Equipment; Management and Control; Reservation of Rights.

 

  (a)

Except as otherwise provided herein, all procedures, methods, systems,
strategies, tools, equipment, facilities and other resources of any Service
Provider used in connection with the provision of Transition Services (the
“Equipment”) shall remain the property of such Service Provider and shall at all
times be under the sole direction and control of such Service Provider.

 

  (b)

Except as otherwise provided herein, management of and control over the
provision of the Transition Services (including the determination or designation
at any time of the Equipment, Personnel and other resources to be used in
connection with the provision of the Transition Services) shall reside solely
with the Service Provider. Without limiting the generality of the foregoing, all
labor matters relating to any employees of the Service Provider shall be within
the exclusive control of the Service Provider. The Service Provider shall
provide for and pay (or cause to be provided for and paid) the compensation and
other benefits of its employees, including salary, health, accident and workers’
compensation benefits and all taxes and contributions which an employer is
required to pay relating to the employment of employees. No Service Recipient
shall in any event be liable to the Service Provider or to any of its Personnel
for any failure of the Service Provider to perform any obligation in respect of
the compensation, benefits or taxation of its Personnel.

 

  (c)

Nothing in this Section 3.5 shall in any way affect any right or obligation of a
Party, or any allocation of any assets of a Party, as provided in any Ancillary
Agreement.

 

3.6

Interim Basis Only.

The Parties acknowledge that the purpose of this Agreement is to provide
Transition Services to a Service Recipient on an interim basis until such
Service Recipient can perform such services for itself or obtain such services
from a third party. Accordingly, at all times from and after the Effective Date,
such Service Recipient shall use commercially reasonable efforts to make or
obtain any approvals, permits or licenses, implement any computer systems and
take, or cause to be taken, any and all other actions necessary or advisable for
it to migrate and provide such services for itself, or obtain such services from
a third party, as soon as reasonably practicable after the Effective Date.

 

16



--------------------------------------------------------------------------------

4.

PAYMENT

 

4.1

Fees.

 

  (a)

In connection with each Transition Service, the Service Recipient shall pay to
the Service Provider (i) the fees set forth in the applicable Service Schedule
with respect to such Transition Service, or if not specified therein, fees for
such Transition Service as determined by the mutual agreement of both Parties,
negotiated in good faith; (ii) any reasonable and documented third party fees,
costs and expenses which are charged to or incurred by the Service Provider in
connection with provision of Transition Services to the Service Recipient and
which are not included in the fees set forth in the Service Schedules
(collectively, with the fees set forth in sub-clause (i) above, the “Fees”);
(iii) the Authorization Expenses; and (iv) any increase in the Fees pursuant to
Section 4.1(b) below.

 

  (b)

It is the intent of the Parties that the Fees reasonably approximate the actual
cost to the Service Provider of providing the Transition Services, without any
intent to cause the Service Provider to receive any profit or incur any loss
with respect thereto. If at any time a Party reasonably believes that the Fees
with respect to any Transition Service are materially insufficient to compensate
the Service Provider for the cost of providing such Transition Service, or that
the Fees with respect to any Transition Service materially overcompensate the
Service Provider for the cost of providing such Transition Service, such Party
shall promptly provide notice to the other Party of the same, identifying such
Transition Service and setting forth in reasonable detail its rationale for such
belief, and shall include with such notice all available documentation with
regard to the cost of providing such Transition Service. In furtherance of the
foregoing, the Parties shall jointly evaluate all Fees for reasonableness on a
semi-annual basis and make adjustments to the Fees as the Parties may mutually
agree in writing, except that the Parties acknowledge and agree that if any
third party costs associated with the provision of the Transition Services
increase during the Term or Extension Term (including increased charges under
Third Party Supply Contracts or costs increase resulting from changes in Law or
the requirements of any Governmental Entity), the Service Provider may, on
prompt written notice to the Service Recipient, increase the Fees to reflect
such increases; provided that the Service Provider agrees to provide the Service
Recipient with reasonable documentation of such increase.

 

  (c)

Upon the delivery of a notice contemplated by Section 4.1(b), the Parties shall
cooperate, in accordance with Section 2.7(a), to come to a mutually acceptable
agreement with regard to the appropriate Fees for such Transition Service.

 

17



--------------------------------------------------------------------------------

4.2

Billing and Payment Terms.

 

  (a)

Each Service Provider shall invoice the Service Recipient on a monthly basis,
for any Fees, costs or other amounts payable pursuant to this Agreement and any
applicable Schedule.

 

  (b)

Each invoice delivered pursuant to Section 4.2(a) shall set forth a brief
description of the Transition Services and the Migration Assistance provided,
and with respect to any amounts payable reasonable documentation to support the
charges thereon.

 

  (c)

Each invoice delivered pursuant to this Section 4.2 shall be payable within
ninety (90) days after the date of the invoice.

 

  (d)

All Fees shall be invoiced and payable in United States dollars or shall
otherwise be payable in kind as mutually agreed in writing by the Parties.

 

  (e)

If any invoice delivered pursuant to (and in compliance with) this Section 4.2
is not paid in full within ninety (90) days after the date of the invoice,
interest shall accrue on the unpaid amount at the annual rate equal to the
“Prime Rate” as reported on the ninetieth (90th) day after the date of the
invoice in The Wall Street Journal (or, if such day is not a Business Day, the
first Business Day immediately after such day), calculated on the basis of a
year of three hundred and sixty (360) days and the actual number of days elapsed
between the end of the ninety (90)-day payment period and the actual payment
date.

 

  (f)

If there is a Dispute between the Parties regarding the amounts shown as billed
to the Service Recipient on, or the accuracy of all or any part of, any invoice,
the Service Provider shall, upon the written request of the Service Recipient,
furnish to the Service Recipient additional documentation reasonably necessary
to substantiate the amounts billed including, but not limited to, listings of
the dates, times and amounts of the Transition Services in question where
applicable and practicable. If the dispute is not resolved by the original due
date for payment, the Parties shall follow the procedure set out in Section 12.9
to resolve the matter.

 

  (g)

The Parties acknowledge that there may be a lag in the submission of charges
from third parties relating to the provision of Third Party Services, and that
the Service Provider shall use commercially reasonable efforts to obtain such
third party invoices, and to provide the same to the Service Recipient, in a
timely fashion.

 

4.3

Sales Taxes.

All Fees and other consideration under this Agreement are exclusive of any
sales, transfer, value-added, goods or services tax or similar gross receipts
based tax (including any such taxes that are required to be withheld, but
excluding all other taxes including taxes based upon or calculated by reference
to income, receipts or capital) imposed against or on Transition Services or
Migration Assistance (“Sales Taxes”) provided

 

18



--------------------------------------------------------------------------------

hereunder, and such Sales Taxes will be added to the Fees or other consideration
payable where applicable. Sales Taxes shall be separately stated on the relevant
invoice. The Service Recipient shall be responsible for any such Sales Taxes and
shall either (a) remit such Sales Taxes to the Service Provider (and the Service
Provider shall remit such amounts (or, to the extent relevant to value-added and
other taxes, a lesser applicable amount due) to the applicable taxing authority)
or (b) provide the Service Provider with a certificate or other acceptable proof
evidencing an exemption from liability for such Sales Taxes.

 

4.4

No Offset.

No Party shall withhold any payments to the other Party under this Agreement in
order to offset payments due to such Party pursuant to this Agreement, any
Ancillary Agreement or otherwise, unless such withholding is mutually agreed to,
in advance, by the Parties.

 

5.

ACCESS AND SECURITY

 

5.1

Access; Work Policy.

 

  (a)

At all times during the applicable Term, each Party shall provide, or cause to
be provided, to the other Party and its Personnel reasonable access to its
facilities and premises, and reasonable access to its equipment and Personnel,
for any purpose connected with the delivery or receipt of Transition Services
hereunder, the exercise of any right under this Agreement or the performance of
any obligations required by this Agreement.

 

  (b)

Each Party shall comply, and shall cause its respective Personnel to comply,
with the other Party’s (and, as applicable, its Personnel’s) safety and security
regulations applicable to each specific site or facility while working at such
site or facility. Except as otherwise agreed to by the Parties, each Party shall
cause its Personnel to observe the working hours, working rules, and holiday
schedules of the other Party (and, as applicable, its Personnel) while working
on the premises of the other Party or its Personnel.

 

5.2

Additional Security Measures.

Each Party acknowledges and agrees that any Service Provider may take physical
or information security measures that affect the manner in which Transition
Services are provided, so long as the substance or overall functionality of any
affected Transition Services remains the same as it was as of the Effective Date
and otherwise consistent with the manner and level of care with which such
Transition Services were provided in the ordinary course prior to the Effective
Date.

 

5.3

Security Breaches.

In the event of a security breach that relates to the Transition Services, the
Parties shall, subject to any applicable Law, cooperate with each other in good
faith regarding the timing and manner of (a) notification to their respective
customers, potential customers, employees and/or agents concerning a breach or
potential breach of security and (b) disclosures to appropriate Governmental
Entities.

 

19



--------------------------------------------------------------------------------

5.4

Systems Security.

 

  (a)

If any Party or its Personnel are given access to any computer systems or
software of any member of the other Party’s Group (“Systems”) in connection with
such Party’s performance or receipt of Transition Services, such Party shall
comply, and shall cause the other members of its Group and its Personnel to
comply, with all of such other Party’s Group’s system security policies,
procedures and requirements (as amended from time to time, the “Security
Regulations”), and will not tamper with, compromise or circumvent any security
or audit measures employed by such other Party’s Group.

 

  (b)

Each Party shall use commercially reasonable efforts to ensure that only those
of its Personnel who are specifically authorized to have access to the Systems
of the other Party’s Group gain such access, and to prevent unauthorized access,
use, destruction, alteration or loss of information contained therein, including
notifying its Personnel regarding the restrictions set forth in this Agreement
and establishing appropriate policies designed to effectively enforce such
restrictions.

 

  (c)

Each Party shall, and shall cause its Personnel who are specifically authorized
to have access to the Systems of the other Party’s Group to:

 

  (i)

cooperate in any reasonable security arrangements that the other Party
reasonably considers necessary to prevent that Party or any unauthorized third
party from accessing the Systems in a manner prohibited by this Agreement;

 

  (ii)

continually assess and, where relevant, report to the other Party any threats to
the Systems arising as a result of any access granted under this Agreement; and

 

  (iii)

ensure that all users of the other Party’s Systems undertake a controlled
authorization process before access to the Systems is granted, and remove access
privileges in a timely manner if appropriate.

 

  (d)

If a Party detects, or is informed of, a breach of its Security Regulations that
will (or is likely to) have a material impact on the Transition Services or the
integrity of any Confidential Information of the other Party on any System, such
Party shall:

 

  (i)

immediately act to prevent or mitigate the effects of the breach;

 

  (ii)

report the breach to the other Party as soon as reasonably practicably after
detection; and

 

20



--------------------------------------------------------------------------------

  (iii)

identify steps to ensure that the breach does not reoccur and report those steps
to the other Party.

 

  (e)

Each Party shall use commercially reasonable efforts to ensure that it does not
introduce into the Systems of the other Party any software virus or other
malicious code that might affect the Transition Services or corrupt any data or
applications on those Systems.

 

  (f)

The Service Provider may, with prior written notice, suspend the access by the
Service Recipient (and the Service Recipient’s Personnel who are specifically
authorized to have access to the Systems of the other Party’s Group) to its
Systems if, in the Service Provider’s reasonable opinion, the integrity and
security of the Systems or any data stored on them is being or is imminently
likely to be jeopardized by the activities of the Service Recipient (or the
Service Recipient’s Personnel who are specifically authorized to have access to
the Systems of the other Party’s Group).

 

5.5

Records and Inspection Rights.

Each Party shall maintain, and shall cause the other members of such Party’s
Group to maintain, accurate records of the receipts, invoices, reports and other
documents relating to the Transition Services (the “Records”) for a period of
seven (7) years following the expiration of the applicable Term, in order to
provide the other Party the opportunity to verify the accuracy, completeness and
appropriateness of the charges for the Transition Services and to verify that
the Transition Services are being provided in accordance with the terms of this
Agreement and the applicable Schedule. Upon reasonable written notice from the
Service Recipient of any Transition Service, the Service Provider shall make
available to the Service Recipient or its Representatives (at the Service
Recipient’s sole cost and expense) reasonable access to, or at the Service
Recipient’s sole cost and expense, copies of, the Records with respect to such
Transition Service during regular business hours.

 

6.

CONFIDENTIALITY

 

6.1

Confidential Information.

 

  (a)

Notwithstanding any termination of this Agreement, the Parties shall hold, and
shall cause each of the other members of their respective Groups to hold, and
shall each cause their respective Representatives to hold, and shall use
commercially reasonable efforts to cause their respective other Personnel to
hold, in strict confidence, and not to disclose or release or use, without the
prior written consent of the other Party, any and all Confidential Information
concerning the other Party (or any other member of such Party’s Group) or its
respective business; provided, however, that the Parties may disclose, or may
permit disclosure of, Confidential Information (i) to their respective auditors,
attorneys, financial advisors, bankers and other appropriate consultants and
advisors who have a need to know such Confidential Information and are informed
of their

 

21



--------------------------------------------------------------------------------

 

obligation to hold such Confidential Information confidential to the same extent
as is applicable to the Parties and in respect of whose failure to comply with
such obligations, the applicable Party will be responsible, (ii) if a member of
Party’s Group is required or compelled to disclose any such Confidential
Information by judicial or administrative process or by other requirements of
Law or stock exchange rule, (iii) as required in connection with any legal or
other proceeding by one Party against the other Party, or (iv) as necessary in
order to permit a Party to prepare and disclose its financial statements, tax
returns or other required disclosures. Notwithstanding the foregoing, in the
event that any demand or request for disclosure of Confidential Information is
made pursuant to clause (ii) above, each Party shall, to the extent not
prohibited by applicable Law, promptly notify the other of the existence of such
request or demand and shall provide the other a reasonable opportunity to seek
an appropriate protective order or other remedy, which such Parties will
reasonably cooperate in obtaining, at the sole cost of the Party seeking such
order or other remedy. In the event that such appropriate protective order or
other remedy is not obtained, if the Party in receipt of the Confidential
Information (the “Receiving Party”) is nonetheless, in the reasonable written
opinion of its legal advisers, compelled to disclose Confidential Information,
the Receiving Party, after written notice to the other Party whose Confidential
Information is required to be disclosed (the “Disclosing Party”) (to the extent
not prohibited by Law), may disclose such Confidential Information only to the
extent so required in the written opinion of its legal advisers and shall
exercise its commercially reasonable efforts to preserve the confidentiality of
the remainder of the Confidential Information in accordance with this Article 6.

 

  (b)

The provisions of this Article 6 shall not apply to any Confidential Information
which: (i) is or becomes commonly known within the public domain other than by
breach of this Agreement or any other agreement; (ii) is obtained from a third
party who is lawfully authorized to disclose such information free from any
obligation of confidentiality; (iii) is independently developed without
reference or use to any Confidential Information; or (iv) is known to the
Receiving Party without any obligation of confidentiality prior to its receipt
from the Party that disclosed such Confidential Information.

 

  (c)

The Receiving Party shall promptly inform the Disclosing Party, consistent with
its data security policies and procedures, in the event that it becomes aware of
the possession, use, or knowledge of any of the Confidential Information
received by the Receiving Party by any Person not authorized to possess, use, or
have knowledge of the Confidential Information and shall, at the request of the
Disclosing Party, provide such reasonable assistance as is required by the
Disclosing Party to mitigate any damage caused thereby.

 

22



--------------------------------------------------------------------------------

7.

INTELLECTUAL PROPERTY AND DATA

 

7.1

Ownership of Data and Intellectual Property.

 

  (a)

Splitco shall own all data and information (i) provided by the Splitco Group to
the LG Group in connection with a Service Recipient’s receipt of Transition
Services or (ii) created by or for the LG Group solely in relation to the
provision of Transition Services to a Service Recipient (collectively, “Service
Receiver Data”). Splitco grants the LG Group a non-exclusive, non-transferable,
royalty-free, and personal license to use any Service Receiver Data in
connection with the Transition Services.

 

  (b)

Upon the written request of a Service Recipient, and at the Service Recipient’s
sole cost and expense, any and all Service Receiver Data in possession of the
Service Provider shall be provided to the requesting Service Recipient as soon
as reasonably practicable and in accordance with applicable Law in the format in
which such Service Receiver Data is maintained as of the time of such request;
provided, however, that the Service Provider may retain the relevant Service
Receiver Data and provide a copy thereof to the requesting Service Recipient:
(i) if necessary for the Service Provider holding such Service Receiver Data to
comply with the requirements of Section 5.5, (ii) if necessary for the Service
Provider holding such Service Receiver Data to continue to provide the
Transition Services during the applicable Term; or (iii) if the Service Provider
holding such Service Receiver Data is unable to delete the Service Receiver Data
from its archives using commercially reasonable efforts. Following completion of
the Transition Services, the Service Provider shall not retain any copy of the
Service Receiver Data (unless required by applicable Law or pursuant to clauses
(i) or (iii) of the foregoing sentence).

 

  (c)

As between the Parties, all other data, information and Intellectual Property
provided by a Party’s Group and their respective licensors and information,
content and software providers in connection with performance of the Transition
Services shall remain the property of such Party’s Group. No right or license
with respect to any Intellectual Property is granted under this Agreement other
than as is strictly necessary for each Party’s Group to perform, and the other
Party’s Group to receive and use, the Transition Services as contemplated
herein, and then only to the extent of the interest held by such Party Group
granting such right.

 

  (d)

The Service Provider may, in providing each Transition Service, rely on the
provision of data and information to it by or on behalf of the Service Recipient
in respect of that Transition Service. Except as otherwise agreed in writing,
the Service Provider has no obligation to review, verify or otherwise confirm
the accuracy, completeness or sufficiency of the data or information provided by
or on behalf of the Service Recipient. No member of the LG Group shall have any
liability in connection with a Transition Service, whether in contract, tort
(including negligence) or otherwise, for Damages suffered or incurred by a
member of the Splitco Group to the extent such liability arises as a result of
the inaccuracy, insufficiency or incompleteness of the data or information
provided by or on behalf of the Service Recipient in respect of that Transition
Service.

 

23



--------------------------------------------------------------------------------

  (e)

In the event that any Personal Data is Processed by one Party on behalf of the
other Party under or in connection with this Agreement, the Party so Processing
shall:

 

  (i)

Process the Personal Data only on behalf of the other applicable Party, and only
for the purposes of performing its obligations under this Agreement, and only in
accordance with instructions received; and

 

  (ii)

at all times ensure that appropriate technical and organizational measures as
detailed in Exhibit A attached hereto will be taken against unauthorized or
unlawful processing of Personal Data and against accidental loss or destruction
of, or damage to, Personal Data.

 

  (f)

In the event a member of the LG Group incorporated, formed or organized in a
country within the European Economic Area or Switzerland will be Processing
Personal Data, the Parties will enter into a Data Processing Agreement,
substantially in the form set forth in Exhibit B attached hereto.

 

8.

REPRESENTATIONS AND WARRANTIES

Each Party represents and warrants to the other Party that:

 

  (a)

it is duly organized, validly existing, and in good standing under the laws of
the jurisdiction of its formation, and it has the legal right, power and
authority and is qualified to conduct its business;

 

  (b)

this Agreement has been duly authorized, executed and delivered by such Party,
and constitutes a legal, valid and binding obligation of such Party enforceable
against it in accordance with its terms (subject to applicable bankruptcy,
reorganization, insolvency, moratorium, fraudulent conveyance or similar laws
affecting creditors’ rights generally);

 

  (c)

the execution and delivery of this Agreement by such Party (i) does not
contravene the organizational documents of such Party, or contravene or
constitute a material default under (or an event that with notice or lapse of
time would constitute a material default under) any material agreement or other
instrument binding upon such Party and (ii) does not, in any material respect,
conflict with or result in a violation of any applicable Law to which such Party
is subject;

 

  (d)

it has all material Permits required by any Governmental Entity under all
applicable Laws necessary to properly perform, in all material respects, its
obligations under this Agreement; and

 

24



--------------------------------------------------------------------------------

  (e)

there are no bankruptcy, insolvency, receivership or other similar arrangement
or proceedings pending or being contemplated by such Party.

 

9.

LIMITATION OF LIABILITY; DISCLAIMER OF WARRANTIES

 

9.1

Limitation of Liabilities.

EXCEPT IN THE CASE OF FRAUD OR WILLFUL MISCONDUCT, IN NO EVENT SHALL ANY MEMBER
OF THE LG GROUP OR THE SPLITCO GROUP BE LIABLE TO ANY MEMBER OF THE SPLITCO
GROUP OR THE LG GROUP, RESPECTIVELY, FOR ANY SPECIAL, CONSEQUENTIAL, INDIRECT,
INCIDENTAL OR PUNITIVE DAMAGES OR LOST PROFITS, HOWEVER CAUSED AND ON ANY THEORY
OF LIABILITY (INCLUDING NEGLIGENCE AND STRICT LIABILITY) ARISING IN ANY WAY OUT
OF THIS AGREEMENT, WHETHER OR NOT SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY
OF SUCH DAMAGES; PROVIDED, HOWEVER, THAT THE FOREGOING LIMITATIONS SHALL NOT
LIMIT EACH PARTY’S INDEMNIFICATION OBLIGATIONS AS SET FORTH IN ARTICLE 10.

 

9.2

Disclaimer of Warranties.

EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, NEITHER PARTY MAKES, AND EACH
PARTY EXPRESSLY DISCLAIMS, ANY AND ALL REPRESENTATIONS OR WARRANTIES WHATSOEVER,
WHETHER EXPRESS, IMPLIED OR STATUTORY, WITH RESPECT TO THE TRANSITION SERVICES
TO BE PROVIDED UNDER THIS AGREEMENT, INCLUDING WARRANTIES WITH RESPECT TO
MERCHANTABILITY, OR SUITABILITY OR FITNESS FOR A PARTICULAR PURPOSE, TITLE AND
NON-INFRINGEMENT OF ANY SOFTWARE OR HARDWARE PROVIDED HEREUNDER, AND ANY
WARRANTIES ARISING FROM COURSE OF DEALING, COURSE OF PERFORMANCE OR TRADE USAGE.

 

10.

INDEMNIFICATION

 

10.1

Indemnification of LG.

Subject to the indemnification obligations of LG set forth in Section 10.2, from
and after the Effective Date, Splitco shall indemnify, defend and hold harmless
the LG Group and their respective Representatives (each, a “LG Indemnified
Person”), from and against any and all Damages incurred by such LG Indemnified
Person arising out of the undertaking, performance or completion of the
Transition Services pursuant to this Agreement, except where such Damages arise
from the gross negligence, willful misconduct or violation of applicable Law by
the LG Group or their respective Representatives.

 

25



--------------------------------------------------------------------------------

10.2

Indemnification of Splitco.

From and after the Effective Date, LG shall indemnify, defend and hold harmless
the Splitco Group and their respective Representatives (each, a “Splitco
Indemnified Person”), from and against any and all Damages incurred by such
Splitco Indemnified Person, arising out of the undertaking, performance or
completion of the Transition Services, to the extent such Damages arise from the
gross negligence, willful misconduct or violation of applicable Law of the LG
Group or their respective Representatives.

 

10.3

Rights of the Parties.

The rights and obligations of each Party’s Group provided in this Article 10
shall be in addition to (and not in lieu of) any rights or obligations with
respect to indemnification provided pursuant to the Ancillary Agreements and
nothing herein shall in any way limit the rights and obligations of each Party’s
Group pursuant thereto.

 

10.4

Claim Procedures.

 

  (a)

Claims for Third-Party Actions. All claims for indemnification made under this
Agreement resulting from, related to or arising out of a third-party action
shall be made in accordance with the procedures set forth in this
Section 10.4(a). The Indemnified Party shall deliver a written notification of
the commencement of any third-party action (the “Third-Party Action Notice”)
within twenty (20) days after receipt by the Indemnified Party of written notice
of any third-party action, and shall describe in reasonable detail (to the
extent then known by the Indemnified Party) the facts constituting the basis for
such third-party action and the amount of the claimed Damages; provided,
however, that the failure to provide such notice shall not release the
Indemnifying Party from any of its obligations under this Agreement, except to
the extent that the Indemnifying Party is actually prejudiced by such failure.
The Indemnifying Party shall control the defense of a third-party action,
subject to the right of the Indemnified Party to participate therein. The
Indemnified Party, at the Indemnifying Party’s expense, shall provide such
information, cooperation and assistance as may be reasonably requested by the
Indemnifying Party. The Indemnifying Party shall keep the Indemnified Party
advised of the status of such third-party action and the defense thereof and
shall consider reasonable recommendations made by Indemnified Party with respect
thereto. The Indemnifying Party shall not agree to any settlement or compromise
of such third-party action without the prior written consent of the Indemnified
Party (which shall not be unreasonably withheld, conditioned or delayed).

 

  (b)

Claims Not Involving Third Parties. If the Indemnified Party wishes to assert a
claim for indemnification under this Agreement that does not involve a
third-party action, the Indemnified Party shall deliver to the Indemnifying
Party a written notice (a “Claim Notice”) that contains (i) a description of the
claim for indemnification, a reasonable explanation of the basis therefor and a
description (including the amount) of any Damages incurred by the Indemnified
Party (in each case, to the extent then known by the Indemnified Party), (ii) a
statement that the Indemnified Party is entitled to indemnification under this
Agreement, and (iii) a demand for payment for such Damages (which need not be
specific as to the amount of such Damages). The Indemnifying Party shall have
thirty (30) days following receipt of the Claim Notice to make such
investigation at the expense of

 

26



--------------------------------------------------------------------------------

 

the Indemnifying Party of the claim for indemnification as the Indemnifying
Party deems necessary or desirable. If the Indemnified Party and the
Indemnifying Party agree at or prior to the expiration of the said thirty
(30)-day period (or any mutually agreed upon extension thereof) on the validity
and amount asserted within the Claim Notice, then the amount of the claim or the
portion thereof not disputed shall be deemed to be admitted and paid promptly to
the Indemnified Party.

 

11.

TERM AND TERMINATION

 

11.1

Term of Agreement.

Except as otherwise expressly set forth in this Agreement, the term of this
Agreement shall become effective, and each Transition Service shall commence, on
the Effective Date and shall remain in force until the earlier of
(a) termination or expiration of the respective Term, (b) such Transition
Service is earlier terminated by the Parties in accordance with Section 11.2, or
(c) such Transition Service is extended as provided in Section 11.2(c). The
obligation of any Party to make a payment for Transition Services or Migration
Assistance previously rendered shall not be affected by the termination of this
Agreement or the expiration of the Term and shall continue until full payment is
made.

 

11.2

Termination.

 

  (a)

Termination by LG or Splitco.

 

  (i)

This Agreement, or any Transition Service provided hereunder, as applicable, may
be terminated by LG, on the one hand, or Splitco, on the other hand, (LG or
Splitco, as applicable, the “Terminating Party”) upon written notice if:

 

  (A)

the other Party fails to perform or otherwise breaches a material provision of
this Agreement (which, for the avoidance of doubt, includes any failure to make
payment in full for Transition Services and Migration Assistance, except in a
case where there is a good faith Dispute) and such breach is not cured, to the
reasonable satisfaction of the Terminating Party, within thirty (30) days of
written notice thereof; or

 

  (B)

the other Party makes a general assignment for the benefit of creditors or
becomes insolvent, or a receiver is appointed for, or a court approves
reorganization or arrangement proceedings on, such Party.

 

  (ii)

This Agreement, or any Transition Service provided hereunder, as applicable, may
be terminated by Splitco, upon prior written notice to LG, on or following a
Change of Control of LG or a Change of Control of LGP (in each case, whether by
transfer of stock, merger, consolidation, reorganization or sale of all or
substantially all of its assets).

 

27



--------------------------------------------------------------------------------

  (iii)

This Agreement, or any Transition Service provided hereunder, as applicable, may
be terminated by LG, upon prior written notice to Splitco, on or following the
twelve (12)-month anniversary of the date of a Change of Control of Splitco
(whether by transfer of stock, merger, consolidation, reorganization or sale of
all or substantially all of its assets).

 

  (b)

Partial Termination. Except as otherwise described in the Schedules hereto:
(i) a Service Recipient may, on thirty (30) days’ written notice to the Service
Provider, terminate its receipt of any specific Transition Service set forth on
any part of the Service Schedules, and (ii) upon receipt of any notice pursuant
to Section 3.4(b), the Service Recipient may, upon written notice to the Service
Provider, immediately terminate its receipt of any Transition Service affected
by the Force Majeure Event described therein. Any termination notice delivered
pursuant to this Section 11.2(b) shall specify in detail the Transition
Service(s) to be terminated, and the date on which such Transition Service(s) is
to be terminated.

 

  (c)

Extension of Term. Not less than sixty (60) nor more than ninety (90) days prior
to the expiration of the respective Term, the Service Recipient shall notify the
Service Provider in writing if it determines in good faith that it will not be
able to complete the transition from, or to replace, one or more Transition
Services prior to the expiration of the respective Term for the relevant
Transition Service. So long as the Service Recipient has at all times performed
its obligations under this Agreement, the Service Provider shall continue to
provide such Transition Service, and, solely with respect to such Transition
Service, extend the Term for up to twelve (12) additional months (the “Extension
Term”); provided, that (i) the Service Recipient shall at all times use
commercially reasonable efforts to minimize the duration of any such Extension
Term, (ii) the Parties will reevaluate the Fees consistent with Article 4
hereto, and (iii) the Service Recipient shall indemnify the Service Provider for
any expenses, payments, penalties or liabilities incurred by it as a result of
any such extension (which indemnification payments shall be in addition to any
Fees which may be due for such Transition Service during such Extension Term).

 

11.3

Effect of Termination.

In the event that this Agreement is terminated for any reason:

 

  (a)

Each Party acknowledges and agrees that the obligations of the Parties to
provide the Transition Services, or to cause the Transition Services to be
provided hereunder, shall immediately cease. Upon cessation of any Service
Provider’s obligation to provide (or cause to be provided) any Transition
Service, each Service Recipient shall stop using, directly or indirectly, such
Transition Service.

 

28



--------------------------------------------------------------------------------

  (b)

Upon request, each Party’s Group shall return to the other Party all tangible
personal property and books, records or files owned by such Party’s Group and
used in connection with the provision of Transition Services that are in their
possession as of the termination date or, at the other Party’s option, destroy
(and certify to the destruction of) all tangible personal property and books,
records or files owned by such Party’s Group.

 

  (c)

The rights and obligations of each Party under Section 3.5(a) (Title to
Equipment), Article 4 (Payment), Section 5.5 (Records and Inspection Rights),
Article 6 (Confidentiality), Article 7 (Intellectual Property and Data), Article
9 (Limitation of Liability; Disclaimer of Warranties), Article 10
(Indemnification), Section 11.1 (Term of Agreement), Section 11.3 (Effect of
Termination) and Article 12 (Miscellaneous) shall survive the termination of
this Agreement.

 

12.

MISCELLANEOUS

 

12.1

Notices.

All notices, requests, claims, demands and other communications hereunder (other
than, for the avoidance of doubt, communications relating to the Transition
Services provided hereunder and directed to a Service Coordinator pursuant to
Section 2.3) shall be in writing and shall be given or made (and shall be deemed
to have been duly given or made upon receipt) by delivery in person, by an
internationally recognized overnight courier service, by electronic mail (if
confirmed by reply electronic mail that is not automated) or registered or
certified mail (postage prepaid, return receipt requested) to the respective
Parties at the following addresses (or at such other address for a Party as
shall be specified in a notice given in accordance with this Section 12.1):

 

  (a)

if to LG:

Liberty Global B.V.

c/o Liberty Global, Inc.

1550 Wewatta Street

Suite 1000

Denver, CO 80202

United States

Attention: [Separately Provided]

Email: [Separately Provided]

with a copy to (which shall not constitute notice):

Griffin House

161 Hammersmith Road

London W6 8BS

United Kingdom

Attention: [Separately Provided]

Email: [Separately Provided]

 

29



--------------------------------------------------------------------------------

  (b)

if to Splitco:

Liberty Latin America Ltd.

1550 Wewatta Street

Suite 710

Denver, CO 80202

United States

Attention: [Separately Provided]

Email: [Separately Provided]

 

12.2

Severability.

If any provision of this Agreement, or the application of any such provision, is
invalid, illegal, or unenforceable in any jurisdiction, such invalidity,
illegality, or unenforceability shall not affect any other provision of this
Agreement, or invalidate or render unenforceable such provision in any other
jurisdiction.

 

12.3

Entire Agreement; Priority.

This Agreement and the Ancillary Agreements constitute the entire agreement of
the Parties with respect to the subject matter hereof and thereof and supersede
all prior agreements and undertakings, both written and oral, between the
Parties with respect to the subject matter hereof and thereof. If any of the
terms and conditions of this Agreement conflict with a Service Schedule, this
Agreement shall control and prevail unless the Service Schedule references the
provisions of this Agreement with which it conflicts or is inconsistent. If the
Service Schedule includes this type of reference, the Service Schedule will
control and prevail in the event of a conflict or inconsistency.

 

12.4

Amendment.

This Agreement may not be amended or modified except (a) by an instrument in
writing signed by, or on behalf of, the Parties that expressly references the
Section of this Agreement to be amended or (b) by a waiver in accordance with
Section 12.5.

 

12.5

Waiver.

Either Party to this Agreement may (a) extend the time for the performance of
any of the obligations or other acts of the other Party and (b) waive compliance
with any of the agreements of the other Party or conditions to such Party’s
obligations contained herein. Any such extension or waiver shall be valid only
if set forth in an instrument in writing signed by the Party to be bound
thereby. Notwithstanding the foregoing, no failure or delay by a Party in
exercising any right hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise thereof preclude any other or future exercise of any
other right hereunder. Any waiver of any term or condition shall not be
construed as a waiver of any subsequent breach or a subsequent waiver of the
same term or condition, or a waiver of any other term or condition of this
Agreement.

 

30



--------------------------------------------------------------------------------

12.6

Assignment.

Neither this Agreement nor any of the rights, interests or obligations under
this Agreement shall be assigned, in whole or in part, by operation of Law or
otherwise by a Party without the prior written consent of the other Party, such
consent not to be unreasonably withheld, delayed or conditioned. Any purported
assignment without such consent shall be void.    

 

12.7

Parties in Interest.

This Agreement shall be binding upon and inure solely to the benefit of the
Parties and their respective successors and permitted assigns, and nothing
herein, express or implied (including the provisions of Article 10 relating to
indemnified parties), is intended to or shall confer upon any other Person any
legal or equitable right, benefit or remedy of any nature whatsoever under or by
reason of this Agreement.

 

12.8

Currency.

Unless otherwise specified in this Agreement (a) all references to currency,
monetary values and dollars set forth herein means United States dollars, (b) if
necessary all conversions of currency made under or in connection with this
Agreement shall be made in accordance with the published Bloomberg rate as of
the close of business on the last Business Day prior to the relevant date of
determination of such conversion, and (c) all payments hereunder shall be made
in United States dollars unless otherwise mutually agreed by the Parties in
writing.

 

12.9

Dispute Resolution.

In the event of any dispute, controversy or claim arising out of or relating to
this Agreement, or the breach, termination or validity thereof, including the
dispute of any Fees invoiced under Article 4 or any claim by a Party that the
other Party has breached the terms hereof (each, a “Dispute”), the Service
Coordinators shall meet (via telephone or in person) no later than two
(2) Business Days after receipt of notice by a Party of a request for resolution
of a Dispute. The Service Coordinators shall enter into negotiations aimed at
resolving any such Dispute. If the Service Coordinators are unable to reach a
mutually satisfactory resolution of the Dispute within ten (10) Business Days
following receipt of notice of the Dispute, the Dispute shall be referred to the
TSA Steering Committee. The TSA Steering Committee will meet (via telephone,
remote communications or in person) during the next ten (10) Business Days and
attempt to resolve the Dispute. If the TSA Steering Committee is unable to
resolve the Dispute, the Dispute shall be referred to the audit committee
chairperson (or another member of the audit committee designated by such
chairperson) of LG, on the one hand, and the audit committee chairperson of
Splitco (or another member of the audit committee designated by such
chairperson), on the other hand. The two respective audit committee members will
meet (via telephone or in person) during the next ten (10) Business Days and
attempt to resolve the Dispute. If the two respective audit committee members
are unable to resolve the Dispute, then the Parties shall follow the procedure
provided in Section 12.10.

 

31



--------------------------------------------------------------------------------

12.10

Governing Law; Venue, Jurisdiction and Service of Process.

 

  (a)

This Agreement and any claim or controversy arising out of or relating to the
transactions contemplated hereby shall be governed by and interpreted and
construed in accordance with the Laws of the State of New York applicable to
contracts executed and to be performed wholly within the State of New York and
without reference to the choice-of-law principles or rules of conflict of laws
that would result in, require or permit the application of the Laws of a
different jurisdiction or direct a matter to another jurisdiction.

 

  (b)

All claims and controversies arising out of or relating to this Agreement or the
transactions contemplated hereby shall be heard and determined exclusively in
any New York federal court sitting in the Borough of Manhattan of The City of
New York; provided, that if such federal court does not have jurisdiction over
such action or proceeding, such dispute shall be heard and determined
exclusively in any New York state court sitting in the Borough of Manhattan of
The City of New York. Consistent with the preceding sentence, each Party hereby
(i) submits to the exclusive jurisdiction of any federal or state court sitting
in the State of New York for the purpose of any action or proceeding, directly
or indirectly, arising out of, relating to or in connection with this Agreement
brought by any Party; (ii) agrees that service of process will be validly
effected by sending notice in accordance with Section 12.1; (iii) irrevocably
waives and releases, and agrees not to assert by way of motion, defense or
otherwise, in or with respect to any such action or proceeding, whether actual
or potential, known or unknown, suspected or unsuspected, based upon past or
future events, now existing or coming into existence in the future, that
(A) such action or proceeding is not subject to the subject matter jurisdiction
of at least one of the above-named courts; (B) its property is exempt or immune
from attachment or execution in the State of New York; (C) such action or
proceeding is brought in an inconvenient forum; (D) that the venue of such
action or proceeding is improper; or (E) this Agreement or the transactions
contemplated hereby may not be enforced in or by any of the above-named courts;
and (iv) agrees not to move to transfer any such action or proceeding to a court
other than any of the above-named courts.

 

12.11

Waiver of Jury Trial.

EACH PARTY HEREBY WAIVES TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY HEREBY (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS
IN THIS SECTION 12.11.

 

32



--------------------------------------------------------------------------------

12.12

Counterparts.

This Agreement may be executed and delivered (including by facsimile or other
means of electronic transmission or portable document format (“.pdf”)) in
counterparts, and by each Party in separate counterparts, each of which when
executed shall be deemed to be an original, but all of which taken together
shall constitute one and the same agreement.

 

12.13

Relationship of the Parties.

Each Party and, with respect to LG, each Service Provider, shall be acting as an
independent contractor in performing the Transition Services, and shall not be
considered or deemed to be an agent, employee, beneficiary, joint venture, or
partner of the other Party or, with respect to LG, any other Service Provider.
Each Party and, with respect to LG, each Service Provider, shall, at all times,
maintain complete control over its Personnel and operations, and shall have sole
responsibility for staffing, instructing, and compensating its Personnel,
including the right, in its sole discretion to designate which Personnel it
assigns to perform the Transition Services and to remove or replace such
Personnel at any time. Neither Party (nor, with respect to LG, each Service
Provider) shall have, or shall represent that it has, any power, right, or
authority to bind the other Party (or, with respect to LG, any other Service
Provider) to any obligation or liability, to assume or create any obligation or
liability or transact any business in the name or on behalf of the other Party
(or, with respect to LG, any other Service Provider), or make any promises or
warranties on behalf of the other Party (or, with respect to LG, any other
Service Provider), unless agreed to in writing.

[Remainder of page intentionally left blank]

 

33



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the date first written above by their respective officers thereunto duly
authorized.

 

LIBERTY GLOBAL B.V.

By:

 

/s/ Paul van der Sanden

 

Name: Paul van der Sanden

 

Title: Authorized Signatory

By:

 

/s/ Diederik Karsten

 

Name: Diederik Karsten

 

Title: Authorized Signatory

LIBERTY LATIN AMERICA LTD.

By:

 

/s/ John Winter

 

Name: John Winter

 

Title: Vice President, Legal

[Signature Page to Services Agreement]



--------------------------------------------------------------------------------

List of Omitted Schedules, Exhibits and Annex

The following schedules, exhibits and annex to the Services Agreement, dated as
of December 29, 2017, by and between Liberty Global B.V. and Liberty Latin
America Ltd. have not been provided herein:

 

Schedule A

  

Technology & Innovation

Schedule B    

  

Procurement

Schedule C

  

Human Resources

Schedule D

  

Other Corporate Services

Exhibit A

  

Technical and Organizational Security Measures

Exhibit B

  

Form of Data Processing Agreement

Annex A

  

Initial Service Coordinators

The undersigned registrant hereby undertakes to furnish supplementally a copy of
any omitted schedule, exhibit or annex to the Securities and Exchange Commission
upon request